.
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                                 FILED
                                              UNITED STATES DISTRICT Co                                                     JAN I S· ·2020
                                                 SOUTHERN DISTRICT OF CALIFORNIA                         CLERK us DISTRICT COU'fff
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                JUDGMENT IN A            ,a,.:11U,1,J1.a.wi.a.a....1...,1;1,.;:i1.1....."""""i...:;.O::.;EP...;;U_,TY.;..i
                                         V.
               JOSE MALDONADO-CARRANZA (1)
                                                                             Case Number:        3: 19-CR-04220-JAH

                                                                          Ryan V. Fraser
                                                                          Defendant's Attorney
    USM Number                           89433-298
    • -
    THE DEFENDANT:
    IZI pleaded guilty to count(s)            1 of the Information

    D     was found guilty on count(s)
          after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


    Title and Section/ Nature of Offense                                                                                                             Count
    8: 1326 - Attempted Reentry of Removed Alien (Felony)                                                                                              1




         The defendant is sentenced as provided in pages 2 through          2      of this judgment.
                                                                      -  -
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                           - - - -
    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                   IS         dismissed on the motion of the United States.

    1ZJ   Assessment: $100.00 waived


    •     NTA Assessment*:$

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI   No fine                       D Forfeiture pursuant to order filed                                                        , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                          January 13, 2020
                                                                          Date of Imposition of Sentence


                                                                                           ~~
                                                                                 . JOHN A. HOUSTON
                                                                                TED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE MALDONADO-CARRANZA (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-04220-JAH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL



                                                                                                   3: 19-CR-04220-JAH
